—In an action to foreclose two mortgages, the defendants Motortech, Inc., Ronald Tse, Angela Tse, and So-Ting Chow appeal from an order of the Supreme Court, Nassau County (Win-slow, J.), entered April 2, 1999, which, inter alia, granted the plaintiff’s motion for summary judgment on the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The plaintiff commenced this action to foreclose two mortgages and then moved pursuant to CPLR 3212 for summary judgment against the appellants. The mortgages were given by the appellants Ronald Tse, Angela Tse, and So-Ting Chow as *642security for a $300,000 business loan by the plaintiff to the appellant Motortech, Inc. We agree that summary judgment was properly granted to the plaintiff.
After the plaintiff made out a prima facie case for summary judgment, the appellants failed to raise a triable issue of fact that the plaintiff did not act reasonably in relying upon the apparent authority of the appellants’ attorney to enter into an escrow agreement on behalf of his clients or to accept the loan proceeds on behalf of his clients (see, Hallock v State of New York, 64 NY2d 224; Policy Funding Corp. v Kings County Lafayette Trust Co., 40 AD2d 525, affd 33 NY2d 776).
• The appellants’ remaining contentions are without merit. Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.